Citation Nr: 0428394	
Decision Date: 10/15/04    Archive Date: 10/19/04	

DOCKET NO.  02-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to August 1946, and from February 1947 to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which found that the veteran 
was entitled to nonservice-connected pension, based upon 
qualifying service and permanent and total disability, and a 
subsequent determination that the veteran and his spouse had 
excess income, commencing in September 2000, for receipt of 
nonservice-connected pension benefits.  The initial 
determination of whether the veteran had excess income for 
receipt of VA pension benefits in 2000 will be decided below, 
but the issue of whether a veteran may have subsequently 
become eligible for payment of VA pension benefits at some 
point during the pendency of this appeal must be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue herein decided has been requested or 
obtained. 

2.  For the annualized year commencing in September 2000, the 
veteran's countable income for pension purposes was $13,032, 
an amount in excess of the maximum allowable income limit 
during that time of $12,186.  (including deductions for 
unreimbursed medical expenses,)


CONCLUSION OF LAW

The veteran's countable income for the annualized year 
commencing in September 2000 was excessive for receipt of 
non-service-connected pension benefits.  38 U.S.C.A. §§ 1503, 
1521, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the veteran was 
not provided with specific VCAA notice prior to the initial 
adjudication of his claim for pension in April 2001.  
However, subsequent to receipt of the veteran's initial claim 
for pension in September 2000 it is clear that the RO made 
efforts to assist him in developing his claim, including the 
collection of relevant medical records upon which it was 
determined that he was, in fact, permanently and totally 
disabled sufficient for an award of pension.  Prior to that 
award, the veteran was notified of the evidence necessary to 
support his then pending claim for pension.  

While the rating decision on appeal actually granted 
entitlement to pension based upon the veteran's requisite 
service and a finding of permanent and total disability, it 
was not until it was determined that he had excess income for 
receipt of pension that he was notified of this fact in May 
2000.  The RO continued to develop this claim thereafter by 
obtaining from the veteran a VA Form 21-527, Income--Net 
Worth and Employment Statement, and through collection of 
records of the veteran's unreimbursed medical expenses.  In 
a June 2002 Statement of the Case, the veteran was provided 
formal notification of the regulatory implementation of VCAA, 
and he was also notified of all of the applicable and 
relevant laws and regulations governing entitlement to VA 
pension benefits.  

With respect to the initial adjudication of the veteran's 
claim for pension in the year 2000, the Board finds that the 
veteran was adequately advised of the evidence necessary to 
substantiate his claim and offered assistance in collecting 
evidence to substantiate that claim.  In this regard, the 
Board notes that the veteran specifically disputed the amount 
of countable income initially identified by the RO and the RO 
corrected this mistake at the time it issued the June 2002 
statement of the case.  Aside from this single issue 
regarding computation of countable income, the veteran does 
not argue, nor does the evidence on file reveal, that there 
remains any additional relevant evidence which has not been 
collected for review.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the enactment of VCAA does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

With respect to the veteran's entitlement to pension in the 
year commencing from September 2000 forward, the Board finds 
that the issue presented is one of a proper application of 
the governing laws and regulations to the known and 
documented facts.  With respect to this period of time, the 
Board finds that the veteran has been informed of the 
evidence which he must present, and the evidence which VA 
would collect on his behalf, and that the duties to assist in 
notifying him of VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability, not 
the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1521(a).  Another prerequisite to entitlement 
is that the veteran's income not exceed the applicable 
maximum pension rates specified by law, and changed from time 
to time.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. §§ 3.3(a), 
3.23.  Pension benefits are paid at the maximum annual rate, 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3, 3.23.  The 
income limits for nonservice-connected pension for a veteran 
with a dependent spouse effective from August 2000 was 
$11,773.  

In determining countable annual income, all payments of any 
kind or from any source shall be included except for 
specifically listed exclusions.  38 U.S.C.A. § 1503(a); 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271.  Social Security 
income is not specifically excluded from countable income.  
38 C.F.R. § 3.272.  Medical expenses in excess of 5 percent 
of the maximum annual pension rate may be excluded from a 
veteran's income for the same 12-month annualization period, 
to the extent they were paid by the veteran.   38 C.F.R. 
§ 3.272.  

Analysis:  In April 2001, based upon the veteran's initial 
claim and medical evidence collected, the RO found that the 
veteran did have the requisite wartime military service and 
that he was permanently and totally disabled from substantial 
gainful employment from congestive heart failure, and 
residuals of a coronary artery bypass graft.  Congestive 
heart failure was considered 100 percent disabling.  
Accordingly, the veteran was basically eligible for an award 
of VA nonservice-connected pension.  

However, in May 2000, the RO notified the veteran that 
pension could not be paid because he had a family countable 
income assessed at over $20,000.  The veteran disagreed and, 
after further development, the RO determined in a June 2000 
Statement of the Case that, commencing in September 2000, the 
veteran's income from Social Security of $878.50 per month, 
and Social Security for his wife of $355.50 per month 
resulted in an annual income of $14,808.  Reduced by 
unreimbursed medical expenses from the date of entitlement to 
pension in September 2000 forward of $1,776, the veteran's 
annualized income commencing in September 2000 was calculated 
at $13,032 (rather than the $20,000 plus dollars previously 
reported), which was still in excess of the maximum annual 
rate established by law effective at that time of $11,773.  
Although the maximum annual rate for a veteran with one 
dependent increased in December 2000 to $12,186, the 
veteran's annualized income of $13,032 still exceeded the 
amount allowable for payment of any VA pension benefits.  
Accordingly, although the veteran met the qualifications for 
entitlement to VA pension by having wartime service and 
permanent and total disability, for the year commencing in 
September 2000 forward, his countable family income, reduced 
by unreimbursed medical expenses, still exceeded the maximum 
authorized for payment of any VA pension benefits.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to VA nonservice-connected pension benefits for 
the one-year period commencing in September 2000 is denied.  


REMAND

During the pendency of this appeal, the veteran has continued 
to argue his entitlement to VA pension, and he has continued 
to submit evidence of his countable income and his 
unreimbursed medical expenses, which have both increased over 
the years that this appeal has been pending.  While the 
veteran's entitlement to pension for the year commencing in 
September 2000 was denied by the RO, and that denial is 
affirmed in the decision above, there remains a question as 
to whether the veteran has become entitled to VA pension 
benefits at some point subsequent to the one-year period 
decided above.  

In testimony before the undersigned in April 2004, the 
veteran reported the current receipt of Social Security 
benefits for himself and his spouse, the monthly deductions 
for a Part B Medicare premium, and monthly supplemental 
health insurance from a private company.  He also submitted 
documentary evidence of the amounts of Social Security 
benefits for himself and his spouse, and an up-to-date 
medical expense report which is consistent with that 
testimony.  These later records were submitted directly at 
the hearing with a waiver of initial RO consideration.  

Also on file, and immediately preceding the veteran's hearing 
in this case are a series of VA pension worksheets.  While 
certainly not constituting any form of final adjudication, 
these worksheets, commencing in July 2002 and continuing 
through December 2002, appear to indicate that the veteran 
may have qualified for VA pension benefits, albeit at a 
considerably reduced rate after reducing the maximum annual 
pension rate by the amount of the veteran and his spouse's 
receipt of Social Security income.  Finally, a preliminary 
estimation of the veteran's entitlement to pension in 2003-
2004 also appears to indicate that the veteran might qualify 
for some amount of VA pension in consideration of the 
significant reported expenses for Part B Medicare premiums 
($1,404.80), supplemental private medical insurance ($5,052), 
and additionally reported unreimbursed medical expenses 
($2,040.83).  

Although it is clear from the evidence on file that the 
veteran had excess countable income for payment of VA pension 
benefits in the year commencing in September 2000 forward, 
the lengthy pendency of this appeal coupled with the 
veteran's continued submission of additional evidence of 
eligibility for pension over time appears to constitute a 
continuing claim for pension benefits.  The most recent 
February 2004 Statement of the Case noted that no medical 
expenses for calendar years 2002 or 2003 had been submitted, 
but it appears that such evidence is now of record.  

Accordingly, the case is REMANDED to the RO for a 
determination of whether the veteran has, subsequent to the 
annualized year beginning on September 2000, become eligible 
for VA pension benefits.  

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise the 
appellant of the evidence necessary to 
substantiate his claim for nonservice-
connected pension.  Specifically, it should 
identify the evidence necessary to 
substantiate a claim for pension, including 
documentary or other evidence fully 
demonstrating the veteran's unreimbursed 
medical expenses.  The letter should also 
address what evidence the veteran is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.  

2.  Thereafter, the RO should again 
address the veteran's claim for 
entitlement to payment of VA nonservice-
connected pension benefits following the 
denial of those benefits for the one-year 
l period commencing in September 2000.  
If the resulting decision is not to the 
veteran's and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which addresses compliance with VCAA, the 
development requested in this remand, and 
a clear accounting and computation of 
annualized income and expenses for 
pension purposes during the appellate 
period.  The veteran and representative 
must be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



